Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00072-CV

                           IN THE INTEREST OF C.M.O., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01068
                           Honorable Dick Alcala, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant L.J. is indigent; no costs of court are taxed against her.

       SIGNED June 24, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice